 1   LESLIE J. GIRARD, SBN 098986
     County Counsel
 2
     MICHAEL R. PHILIPPI, SBN 120967
 3   Deputy County Counsel
     ELLEN S. LYONS, SBN 136011
 4   Deputy County Counsel
 5   County of Monterey
     168 W. Alisal Street, Third Floor
 6   Salinas, California 93901-2653
     Telephone: (831) 755-5045
 7
     Facsimile: (831) 755-5283
 8   philippimr@co.monterey.ca.us
     lyonse@co.monterey.ca.us
 9

10                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11
     VICTOR MANUEL MOYA,                 )                 Case No.: 19-cv-00726-NC
12
                                         )
13                      Plaintiff,       )                 Honorable Nathaniel Cousins
                                         )
14          vs.                          )                 STIPULATION AND [Proposed] ORDER
                                         )                 OF DISMISSAL
15
     COUNTY OF MONTEREY, a local         )
16   governing body, SHERIFF STEVE       )
     BERNAL, in his individual capacity, )
17   RICHARD ORWIN, in his individual    )
18   capacity, and DOES 1 through 10,    )
                                         )
19                      Defendants.      )
     ___________________________________ )
20
            Pursuant to settlement agreement of the parties, all parties, by and through their attorneys
21
     of record, hereby stipulate to the dismissal of this entire action, with prejudice, with all parties to
22
     bear their own costs and attorney fees.
23

24          WHEREFORE, it is respectfully submitted.

25
     DATED: January 11, 2020                        LESLIE J. GIRARD, COUNTY COUNSEL
26
                                                    _____/s/ Michael R. Philippi________________
27
                                                    Michael R. Philippi, Deputy County Counsel
28                                                  Attorneys for Defendants, County of Monterey,
                                                    Sheriff Steve Bernal and Richard Orwin
                                 Stipulation and [Proposed] Order of Dismissal
                                                       1
 1   DATED: January 11, 2020                       PICCUTA LAW GROUP, LLP
 2
                                                   _____/s/ C.T. Piccuta_____________________
 3                                                 Charles Tony Piccuta
                                                   Attorneys For Plaintiff, Victor Manuel Moya
 4

 5
     Pursuant to Northern District General Order 45(X)(B), I hereby attest that I have on file approval
 6   for any signatures indicated by a “conformed” signature (/s/) within this e-filed document.
 7   DATED: January 11, 2020                       LESLIE J. GIRARD, COUNTY COUNSEL
 8
                                                   _____/s/ Michael R. Philippi________________
 9                                                 Michael R. Philippi, Deputy County Counsel
10                                                 Attorneys for Defendants, County of Monterey,
                                                   Sheriff Steve Bernal and Richard Orwin
11

12
                                                  ORDER
13

14          IT IS SO ORDERED. The Clerk shall close the file.
                                                              S DISTRICT
                                                         TE               C
15                                                       TA



                                                                                        O
     Dated: January 13, 2020
                                                         S




                                           By: _______________________________________



                                                                                         U
                                                        ED




16


                                                                                          RT
                                                  HON. NATHANIEL COUSINS
                                                    UNIT




                                                                   TED
17                                                          GRAN JUDGE
                                                  U.S. MAGISTRATE
     ///

                                                                                                 R NIA
18
                                                                                             s
                                                                                 M. Cousin
                                                    NO




     //
                                                                       thanael
                                                              Judge Na
                                                                                                 FO
19
                                                      RT




                                                                                             LI


20                                                           ER
                                                         H




                                                                                        A




                                                                  N                      C
                                                                                    F
21                                                                    D IS T IC T O
                                                                            R
22

23

24

25

26
27

28

                                Stipulation and [Proposed] Order of Dismissal
                                                     2
